FILE COPY




                                   No. 07-14-00439-CR


Jesus Lopez Raymundo                         §     From the County Court at Law No. 6
  Appellant                                          of Collin County
                                             §
v.                                                 August 21, 2015
                                             §
The State of Texas                                 Opinion by Justice Hancock
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated August 21, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be reversed and this cause is

remanded to the trial court.

       It is further ordered that this decision be certified below for observance.

                                           oOo